UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MIAO XIN HU, on behalf of herself and all others
    similarly situated,

                                   Plaintiff,                                      OPINION AND ORDER

                          -against-                                                    17 Civ. 09427 (ER)

    IOVATE HEALTH SCIENCES U.S.A. INC.,

                                   Defendant.



Ramos, D.J.:

           This is a so-called “slack-fill” case. 1 In it, Miao Xin Hu (“Hu”) alleges, on behalf of

herself and all others similarly situated, that Iovate Health Sciences U.S.A. Inc., (“Iovate”) sold a

plant-based protein powder, Herbal Zen Nutrition, (“Herbal Zen”) in containers that were not

adequately filled and, as a result, engaged in deceptive trade practices, false advertising, and

common law fraud. Doc. 1, ¶¶ 65–97. Hu now moves for partial summary judgment. Doc. 16.

Iovate cross-moves primarily to dismiss Hu’s complaint for lack of subject-matter jurisdiction,

for lack of personal jurisdiction, and for failure to state a claim. Doc. 19. For the reasons set

forth below, Hu’s motion is DENIED and Iovate’s motion is GRANTED.

      I.      BACKGROUND

           Federal law prohibits the “misbranding of any food . . . in interstate commerce,” 21

U.S.C. § 331(b), and provides that “food shall be deemed to be misbranded . . . [i]f its container

is so made, formed, or filled as to be misleading.” 21 U.S.C. § 343(d). According to federal



1
 In commercial packaging, including food packaging, “[s]lack-fill is the difference between the actual capacity of a
container and the volume of product contained therein.” 21 C.F.R. § 100.100(a).
regulation, an opaque container can be misleading to consumers “if it contains nonfunctional

slack-fill.” 21 C.F.R. § 100.100(a). The empty space in a package qualifies as nonfunctional

slack-fill unless the space (1) “[p]rotect[s] the contents of the package;” (2) enables the

“machines used for enclosing the contents in such package” to function; (3) derives unavoidably

from the “product settling during shipping and handling;” (4) allows the “package to perform a

specific function . . . where such function is inherent to the nature of the food and is clearly

communicated to consumers;” (5) fills a reusable, durable commemorative, or promotional

package; or (6) reflects the “[i]nability to increase level of fill or to further reduce the size of the

package.” Id.

        Similarly, New York statutory law prohibits the sale of “misbranded” food, N.Y. Agric. &

Mkts. Law § 199-a, and provides that “[f]ood shall be deemed to be misbranded . . . if its

container is so made, formed, colored or filled as to be misleading,” N.Y. Agric. & Mkts. Law §

201. The state regulations that implement and interpret these provisions incorporate the portions

of federal regulations concerning slack-fill. N.Y. Comp. Codes R. & Regs. tit. 1, § 259.1(a)(2)

(“For the purpose of the enforcement of article 17 of the Agriculture and Markets Law,” that

article that covers §§ 199–214-O, “the commissioner hereby adopts . . . Part 100 of title 21 of

the Code of Federal Regulations, containing the Federal definitions and standards for food

packaging and labeling”).

        Hu alleges that she purchased Herbal Zen and that Iovate packaged it with an unlawful

amount of nonfunctional slack-fill. To make this argument, she asserts that Iovate sells a

comparable plant-based protein powder, Purely Inspired, in an identically-sized, opaque

container but the Purely Inspired containers have more protein powder. Doc. 1 ¶ 31.

Specifically, Hu claims that Iovate fills each Herbal Zen container with 1.5 lbs. of protein



                                                    2
powder, yielding a slack-fill of 41%, Doc. 1 ¶¶ 1, 2, 29, but fills each Purely Inspired container

with 2 lbs. of protein powder, yielding a slack-fill of only 26%. Id. at ¶ 31. Hu then concludes

that this comparison shows that the manufacturing process for Herbal Zen does not require that

only 1.5 lbs. be placed in the package and therefore the product must contain nonfunctional

slack-fill.

          Importantly, Hu does not argue that Iovate mislabeled the Herbal Zen container by

misrepresenting the weight. As evidenced by a picture attached to Hu’s complaint, the Herbal

Zen package discloses, in large, color-differentiated font, the actual amount of protein powder in

each package. Doc. 1, ¶ 30.

    II.       LEGAL STANDARD

          When ruling on a motion to dismiss pursuant to Rule 12(b)(6), district courts are required

to accept as true all factual allegations in the complaint and to draw all reasonable inferences in

the plaintiff’s favor. Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013). However, this

requirement does not apply to legal conclusions, bare assertions or conclusory allegations.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In order to satisfy the pleading standard set forth in

Rule 8 of the Federal Rules of Civil Procedure, a complaint must contain sufficient factual matter

to state a claim to relief that is plausible on its face. Id. Pleadings that tender “naked assertions

devoid of further factual enhancement,” id. (quoting Twombly, 550 U.S. at 557) (internal quotation

marks omitted), or “an unadorned, the-defendant-unlawfully-harmed-me accusation” will not

suffice. Id. (quoting Twombly, 550 U.S. at 555).




                                                  3
    III.      DISCUSSION 2

           In her complaint, Hu asserts that sections 349 and 350 of New York’s General Business

Law create a private cause of action for injuries caused by nonfunctional slack-fill because those

sections make “deceptive acts or practices” and “false advertising” unlawful. Doc. 1, ¶¶ 65–90.

Hu further alleges that her claims sound in common law fraud. Id. at ¶¶ 91–97.

           Hu fails to state a claim upon which relief can be granted. “A plaintiff under section 349

must prove three elements: first, that the challenged act or practice was consumer-oriented;

second, that it was misleading in a material way; and third, that the plaintiff suffered injury as a

result of the deceptive act.” Stutman v. Chem. Bank, 731 N.E.2d 608, 611 (N.Y. 2000). New

York has adopted an “objective definition of deceptive acts and practices.” Oswego Laborers’

Local 214 Pension Fund v. Marine Midland Bank, N.A., 647 N.E.2d 741, 745 (N.Y. 1995).

Under this standard, the deceptive practice must be “likely to mislead a reasonable consumer

acting reasonably under the circumstances.” Stutman, 731 N.E.2d at 611–12.

           Generally, courts within this District have found that labels on packages that clearly

indicate the product’s weight prevent plaintiffs from succeeding on nonfunctional slack-fill

claims. Daniel v. Tootsie Roll Indus., LLC, No. 17 CIV. 7541 (NRB), 2018 WL 3650015, at

*11–*12 (S.D.N.Y. Aug. 1, 2018) (dismissing a nonfunctional slack-fill complaint because “[w]e

can easily conclude, as a matter of law, that the slack-fill enclosed in the Products would not

mislead a reasonable consumer, as the Product boxes provide more than adequate information for

a consumer to determine the amount of Product contained therein”); Alce v. Wise Foods, Inc.,




2
 The Court has jurisdiction over this suit pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332 (d)(2),
because this is a class action, as defined by 28 U.S.C. § 1332(d)(1)(B), because a member of the putative class is a
citizen of a state different than Iovate, and because the amount in controversy exceeds the sum or value of
$5,000,000, excluding interest and costs.


                                                          4
No. 17 CIV. 2402 (NRB), 2018 WL 1737750, at *10 (S.D.N.Y. Mar. 27, 2018) (dismissing a

nonfunctional slack-fill claim because “the weight of the chips enclosed is prominently displayed

on the front of each Product, in large sized font, in a color differentiated from the package

background, and there is no allegation that the full weight represented is not actually in the

bag”).

         Outside of this District and interpreting analogous state laws, “[s]everal courts, including

a district court within the Second Circuit, have held that reasonable consumers would not be

misled by non-functional slack-fill as a matter of law where the products clearly disclosed

accurate net weight and/or the total product count.” Daniel v. Mondelez Int'l, Inc., 287 F. Supp.

3d 177, 190 (E.D.N.Y. 2018) (citing Fermin v. Pfizer Inc., 215 F.Supp.3d 209, 212 (E.D.N.Y.

2016); Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016); Bush v. Mondelez Int'l, Inc., No.

16-CV-02460-RS, 2016 WL 5886886, at *3 (N.D. Cal. Oct. 7, 2016)).

         Here, the Herbal Zen package discloses, in large, color-differentiated font, the actual

amount of protein powder in each package. Doc. 1, ¶ 30. Given the prominence of this

information, the Court finds, as a matter of law, that the allegedly nonfunctional slack-fill would

not mislead a reasonable consumer acting reasonably under the circumstances.

         The Court need not address the false advertising claim under General Business Law §

350. “The standard for recovery under General Business Law § 350, while specific to false

advertising, is otherwise identical to section 349.” Goshen v. Mut. Life Ins. Co. of New York, 774

N.E.2d 1190, 1195 n.1 (N.Y. 2002). Because the claim fails under § 349, it also lacks merit

under § 350.

         To the same extent, the Court need not analyze Hu’s common law fraud claim. To prove

common law fraud, a plaintiff must show more than § 349 requires. Stutman, 731 N.E.2d at 612



                                                  5
